Citation Nr: 1130696	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-20 012	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a June 1985 Board decision that denied entitlement to service connection for a psychiatric disorder.

2.  Whether there was CUE in a December 1994 Board decision that denied a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Moving party represented by:  Joon H. Sung, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on motions alleging CUE in Board decisions dated June 19, 1985, and December 2, 1994.  


FINDINGS OF FACT

1.  In a June 1985 decision the Board denied entitlement to service connection for a psychiatric disorder.  The Veteran was notified of this decision and he did not appeal it. 

2.  The movant has not alleged an error of fact or law in the June 1985 Board decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.

3.  In a December 1994 decision the Board denied entitlement to a TDIU.  The Veteran was notified of this decision and he did not appeal it.

4.  The movant has not alleged an error of fact or law in the December 1994 Board decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The June 1985 Board decision that denied entitlement to service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  CUE has not been shown in the June 1985 Board decision.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400, 20.1403, 20.1404 (2010).

3.  The December 1994 Board decision that denied TDIU is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

4.  CUE has not been shown in the December 1994 Board decision.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400, 20.1403, 20.1404 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  Regarding claims of CUE, however, the Court has held that the notice and development provisions of the VCAA do not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  Motions which fail to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) shall be dismissed without prejudice to re-filing.

In the implementing regulation, CUE is defined as a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE are (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) the Secretary's failure to fulfill the duty to assist; and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the U.S. Court of Appeals for Veterans Claims (Court) has defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has also held that a finding that there was such error "must be based on the record and the law that existed at the time of the prior ... decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).

"It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).

The Veteran has asserted that the Board committed CUE in two separate Board decisions, one dated June 19, 1985, and one dated December 2, 1994.  The Board will address the Veteran's allegations, presented by his attorney, in turn and chronologically in relation to each Board decision.  

The movant argues that the Board committed CUE in the June 1985 decision when it denied the Veteran's claim for service connection of depression "on the basis that his depression was due to his inability to work in light of the uncontroverted evidence that he was unable to work as a result of a service[-]connected back disability."  In essence, it is argued that the Board committed CUE because it failed to "consider the evidence regarding the reasons behind the Veteran's inability to work."  The movant argues that the Board either failed to consider or ignored evidence in this regard, and that the "uncontroverted" and "uncontested" evidence would have resulted in the claim being granted.  The movant also seems to assert that the Board failed to adequately explain what evidence it considered in denying this claim.  It also is argued that but for these "errors" and the [Board's] failure to inquire into why the Veteran was able to work, the Veteran would have been granted service connection for his depression secondary to his service-connected back disability."  

The assertions with respect to CUE pertaining to the Board's denial of service connection for depression in June 1985 amount to nothing more than mere disagreement with how VA interpreted, weighed and evaluated the facts.  Contrary to the movant's argument, it is not correct that the Board found that service connection for a psychiatric disorder in the June 1985 decision was not warranted because such disorder had been shown to be due to his inability to work.  Rather, in listing the evidence of record, the Board did mention that a July 1983 interim summary contained a notation that the Veteran's symptoms reportedly stemmed from his inability to hold a job because of pain resulting from a back injury suffered in 1971.  Thus, the Board did acknowledge the aspect of that finding deemed crucial by the moving party, which is that the Veteran's inability to work was attributed to his back pain.  Nevertheless, the Board also considered other evidence of record, and ultimately concluded that it was not shown that a chronic psychiatric disability was the direct, proximate cause of his service-connected back disability.  In rendering that finding, the Board also noted the report of a VA examination in May 1982 that noted a history of anxiety but found that a current psychiatric disorder was not found, and a subsequent August 1983 VA examination that yielded a diagnosis of depressive neurosis with severe anxiety, but in which the VA examiner did not indicate that such disability was secondary to the Veteran's service-connected back disability.  Also noted was a September 1981 psychiatric evaluation by a private psychiatrist in which it was noted that the Veteran had a heavy drug abuse history involving medications prescribed for his back and leg pain.  The psychiatrist expressed repeated concerns regarding what he perceived as the Veteran's addiction to medications, and noted a diagnostic impression of drug addiction and severe anxiety state.

In this regard, the Board does not necessarily dispute that there is substantial favorable evidence of record supporting that the Veteran did have a chronic psychiatric disability that was secondary to his service-connected back disability.  However, as discussed above, there is also contemporaneous evidence of record from which the Board could reasonably conclude that he did not have a current, chronic psychiatric disability secondary to his back disorder.  To further address the moving party's arguments, the Board would have to engage in reevaluating each piece of evidence of record in 1985 to determine how probative it is, in pursuit of reaching its own conclusion as to whether service connection should have been granted.  Such an inquiry requires weighing and evaluating evidence which, as stated above, cannot constitute a valid claim of CUE.

In short, a review of the movant's motion and brief, which are outlined above, clearly discloses that he is disagreeing with the way the Board weighed the evidence in finding that his depression was not attributable to his service-connected back disability.  Thus, the motion for CUE in the June 1985 decision is denied.

Similarly, the representative's argument that the Board erred by not further "investigating" the cause of his unemployment and by not awarding him a TDIU rests on the foundation that the Board should have granted service connection for depression.  Furthermore, it must be noted that the Board did specifically find that the Veteran had raised a claim of TDIU, and such claim was referred to the agency of original jurisdiction for initial consideration.  To accept the representative's argument that the Board committed CUE in not awarding a TDIU, it must be found that the Board acted unreasonably in referring such claim rather than adjudicating the matter, which had not, at that time, been considered by either the RO or the Board since a previous Board decision in December 1981.  Even if the Board had agreed with the representative that there was CUE in the denial of service connection for a psychiatric disorder, the Board cannot accept that referral of a claim for TDIU was an unreasonable and clearly erroneous act under those circumstances.  

It must be further noted that, following this referral, the claim was adjudicated and denied by the RO in a March 1986 rating decision, which the Veteran appealed.  Ultimately, a TDIU was denied by the Board in a January 1987 decision.  The moving party has not claimed CUE in the January 1987 decision.  

Furthermore, to the extent that the representative's argument that the Board erred by not "inquire into why the Veteran was able to work" is meant to imply that the Board should have undertaken further evidentiary development, the Board notes that a failure in VA's duty to assist cannot constitute CUE.  38 C.F.R. § 20.1403(d).  Thus, this assertion is likewise unavailing.  

The movant also challenges the Board's denial of a TDIU in a December 2, 1994, decision.  He argues that the Board committed CUE when it denied the Veteran a TDIU "based on an erroneous characterization of the evidence," particularly the opinions of two VA examiners and that of a layperson who had observed the Veteran.  He also asserts that the Board erred when it denied a TDIU for "lack of evidence to support the claim," when "in fact the record ... contain[ed] substantial and overwhelming evidence to support" a TDIU.  The movant concludes that but for the Board's "failure to properly balance medical evidence" the claim would have been granted.  

Again, these assertions ultimately amount to nothing more than mere disagreement with how VA weighed the facts.  First, contrary to the movant's argument that the record contained no medical documentation stating that the Veteran was exaggerating his symptoms, the Board notes that an August 1983 VA examination report discussed in the 1994 decision contains the specific finding by a VA physician that "this man's pain complaints and the degree of impairment he complains of are exaggerated."  The physician further noted that "the mere presence of degenerative arthritis and disc disease does not alone imply disability and is poorly correlated with the patient's symptoms."  The physician explained that this conclusion was based on the fact that his complaints, lack of activity and lack of performance on the examination were far greater than would be expected based on the objective evidence of any problem.  Similarly, the Board also relied on the results of a period of admission to a VA facility from March 16, 1992, to March 27, 1992 for observation which resulted in a finding that there were no objective findings to explain his low back pain.  During that time, the Veteran underwent both physical evaluation and appropriate diagnostic testing.  Thus, the Board's findings are supported by competent medical evidence of record at that time.

Furthermore, the Board also cannot accept the representative's argument that the Board erroneously relied on lay testimony in finding the Veteran not credible.  The matter at issue was the reliability of the Veteran's statements as to the severity of his pain and other symptoms.  Of record at that time were the Veteran's own lay statements arguing that he was in constant pain and that he had to rely on a cane in walking for any length of time.  The contrary lay statement noted by the Board was a statement made by the Veteran's landlord to a VA social worker during a social and industrial survey that the person had never seen the Veteran using a cane, nor had they otherwise ever been led to believe that the Veteran had a medical disability.  Although the Board did rely on the results of the social and industrial survey, to include the statement offered by the landlord, it appears that this statement was not considered for the purpose of rendering a definitive medical diagnosis or obtaining other information for which competent medical testimony was necessary.  Rather, in considering the Veteran's own lay statements regarding pain, this statement was considered as contrary lay testimony regarding the observable symptomatology, or lack thereof, that had been observed while in the presence of the Veteran.  The Board cannot find that considering such evidence in the 1994 decision was clearly erroneous.

In addition, to establish CUE, the error must not only be clear, but it also must manifestly change the outcome.  Here, even if the lay statement of the landlord and the social and industrial survey in which it was noted were disregarded, the results of the August 1983 VA examination and the March 1993 admission would remain.  As noted, such evidence clearly supports the Board's finding on credibility and the denial of a TDIU.  Thus, it cannot be said that consideration of the lay statement, even if in error, manifestly changed the outcome of the decision.

Again, the Board does not necessarily dispute that there is favorable evidence of record supporting that the Veteran was unable to work due to his service-connected back disability.  However, there is also contemporaneous evidence of record to support the Board's denial of a TDIU, as well as the Board's finding that the Veteran's assertions regarding his constant pain were not credible.  Disagreement as to how the Board weighed and evaluated each piece of evidence, as stated above, cannot constitute CUE.

In summary, review of the movant's motion and brief, which are outlined above, clearly shows that he is disagreeing with the way the Board weighed the evidence in finding that a TDIU was not warranted.  Contrary to the moving party's assertions, there is probative evidence of record supporting both the Board's rejection of the Veteran's credibility and the denial of a TDIU.  Thus, the Board concludes that the motion for CUE must be denied.


ORDER

The motion to revise the June 1985 Board decision that denied entitlement to service connection for a psychiatric disorder on the basis of CUE is denied.

The motion to revise the December 1994 Board decision that denied a TDIU on the basis of CUE is denied.



                       ____________________________________________
	MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



